Title: James Madison to Joseph C. Cabell, 28 December 1827
From: Madison, James
To: Cabell, Joseph C.


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                Decr. 28. 1827
                            
                        
                         
                        Your favor of the 15th. was duly recd. I had previously learnt with the feelings due to the memory of my old
                            & highly esteemed friend, the event which it communicates. I thank you for the Catalogue of pamphlets which had
                            been collected by him, and now return it. Tho’ containing some articles that are rare, and a number that are valuable, I
                            have noticed none that I am desirous of procuring from Genl. Tucker.
                        I am glad you escaped the trip to the University, which would not have found or produced a Quorum of
                            Visitors. I hear nothing of late not known to you, as to a Successor to Mr. Bonnycastle, nor any thing from Mr. Long as to
                            the prospect of a protraction of his stay with us. I had prepared a letter to Mr Gallatin requesting his interposition
                            with the Trustees of the London University; but before it went off the account of his leaving England was in the
                            Newspapers. It does not yet appear who is to take his place
                        I hope you succeeded in what you sought at Corrotoman in support of your claim under the Treaty, and
                            calculate that this will find you returned to Richmond.
                        Have you yet had an opportunity of looking into the proceedings & debates of the first Congs. on
                            1789 On doing so, I find that the first Legislative subject taken up was the Tariff; that the encouragement of
                            manufactures, was admitted tacitly or expressly by every member to be a Constitutional object of the power. It is
                            remarkable that members from Virginia, White, Parker, Moore Bland, made propositions for encouraging Hemp Coal, Beef.
                            Bland suggested in favor of the last, a prohibition of imported
                            Beef. Members from S. Carolina, Tucker & Burke made propositions or employed arguments on a like principle.
                            The first act of Congs. indeed (see Vol. 1. Laws of. U. S) includes in the preamble the encouragement of Manufactures among the
                            objects to be provided for.
                        I find by a letter from Govr. Giles, that the chasm in the Journals of the Senate, is greater than in those
                            of the H. of Delegates. It has been intimated to me that Old Judge Pendleton certainly possessed a compleat set of the
                            Journals to a certain period. It would be well that the Successor to his papers, be without delay applied to. If the
                            Journals or any of them for the sessions, 84 to 87. inclusive should be printed, you will oblige me by forwarding a copy
                            of them
                        I hope you have not forgotten or mistaken the decided ground on which I have
                            placed myself in relation to the Presidential question, and that if any idea should be entertained of naming me on an
                            Electoral ticket, which, after what has publickly appeared from me, I presume cannot be the case, you will be good eno’ to
                            save me from the answer which would be unavoidable. Health & all other happiness
                        
                        
                            
                                James Madison
                            
                        
                    